LICENSE AGREEMENT (this “License”) is entered into as of August20, 2008 (the “Effective Date”) by Hamilton Atlantic, a company incorporated under the laws of the Cayman Islands, (Registration No. 209852) and having its registered office at c/o The Harbour Trust Co. Ltd., One Capital Place, PO Box 897, George Town, Grand Cayman, KY1-1103, Cayman Islands, British West Indies (“Hamilton”); to Sunburst Acquisitions III, Inc., a Colorado corporation having its principal place of business at 10990 Wilshire Blvd., Suite 1410, Los Angeles, California, 90024, United States of America (“Sunburst”) (Hamilton and Sunburst hereinafter to be collectively referred to as the “Parties” and singularly as a “Party”) WHEREAS: (A) Hamilton is the owner of the Hamilton IP (as defined below); (B) Sunburst is willing to become the licensee of the Hamilton IP, on the terms and conditions set out in this License. (C) On the following terms and conditions, Hamilton has agreed to grant to Sunburst an exclusive license to undertake further research and development, and to market and sell products using the Hamilton IP. NOW, THEREFORE: For and in consideration of the foregoing premises and the mutual covenants set forth herein and other valuable consideration; 1 THE PARTIES AGREE as follows: 1 DEFINITIONS AND INTERPRETATION 1.1 In this License (including the Recitals), unless the context otherwise requires: Act means the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq., as such may be amended from time to time. Affiliate means any corporation or other business entity, which controls, is controlled by or is under common control with a Party. For purposes of this definition, “control” means, as of or subsequent to the Effective Date, direct or indirect ownership of more than fifty percent (50%)of the voting interest or income interest in a corporation or business entity; FDA means the United States Food and Drug Administration; Hamilton IP means the Know-How and Materials, and any and all intellectual property rights including but not limited to, patents and patent applications set out in Schedule A and Schedule B hereto which are held, as at the Effective Date, in the name of Hamilton, VSL or Viragen, or in the joint names of VSL and Viragen, together with any related pending patent applications, issued patents, reissue patents, extensions, substitutions, continuations, divisional applications, divisions, continuation-in-part applications and supplementary protection certificates in any part of the world which are based on the Know-How and Materials, patents or patent applications set out in Schedule A or Schedule B hereto; Know-How and Materials means the laboratory note books, clinical trials and other research results, cell lines, and other data, all as are set out in Schedule B; Licensed Product means any Restricted Product or Unrestricted Product. NDA means a New Drug Application (as described in 21 C.F.R. § 314.50 et. seq.) filed with the FDA for marketing approval for a drug pursuant to the Act and the regulations promulgated thereunder, including any amendments or supplements thereto. Net Sales means the invoiced amount actually received for sales of Licensed Products to a Third Party trade purchaser (the “Customer”) by Sunburst or its Affiliates, or, to the extent permitted in this License, through Sublicenses, less the following items to the extent they are paid or incurred or allowed and included in the invoice price: (i) quantity, trade, and/or cash discounts or rebates actually granted or accrued; (ii) amounts repaid or credited and allowances including cash, credit or free goods allowances given by reason of billing errors and rebates actually allowed or paid or accrued; (iii) amounts refunded or credited for Licensed Products which were rejected or damaged or recalled; and (iv) taxes, tariffs, customs duties and surcharges and other governmental charges incurred in connection with the sale, exportation or importation of Licensed Products; 2 Party or Parties has the meaning set forth in the Preamble above. Product Registration means, with respect to a Licensed Product, a NDA approved by the FDA in the United States or any other government approval required by a government or regulatory authority of a country in the Territory necessary to permit the marketing, import, use and sale of a Licensed Product in such country. Product Registration shall include governmental approval of pricing and/or reimbursement in jurisdictions where such approval is required (either legally or commercially) for commercial sale of a Licensed Product. Restricted Product means a human therapeutic product developed by Sunburst within the scope of a Hamilton Patent or which contains or was developed using Hamilton IP for the treatment of methicillin-resistant Staphylococcus aureus and
